DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/21/2020. Claims 8 and 15 have been amended. Therefore, Claims 8, 13-15, and 20-23 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2020 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8, 15, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (2016/0171764) in view of Chiu (2017/0228445).

 	With respect to claims 8 and 15, Chew discloses 
a computer program product (¶ 0018: discloses a machine-readable storage medium) and a computer system (¶ 0054: discloses a system) comprising:
one or more computer processors (¶ 0055: discloses a processor); 
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (¶ 0018: discloses the machine readable medium may be encoded with a set of executable instructions to identify topics, rank topics, and cause a tessellation to be displayed.):
program instructions to retrieve message data associated with a user (¶ 0019, 0049, 0086: discloses identifying and retrieving a data set that is related to a query from a client computing device.); 
program instructions to determine one or more topics represented by the message data (¶ 0019, 0049-0050, 0087: discloses reading the subject and/or keyword tags associated with the documents in the data set to identify topics that are relevant to 
program instructions to generate the spatial visualization, wherein the spatial visualization includes a respective size and a respective location for the one or more user interface elements (¶ 0023-0024, 0038, 0051-0053, 0089-0090, 0095: discloses rendering of visualizations that summarize multiple aspects of data sets through sizing and spatial positioning of geometric shapes.); and 
Chew does not explicitly disclose the following limitations. 
However, Chiu which pertinent in art to Chew is related to a method of presenting an interactive visualization of collaboration data. (Fig. 7, ¶ 0001, 0105)
program instructions to determine one or more popularity scores corresponding to the one or more topics based, at least in part, on an amount of respective participants for the one or more topics (¶ 0099, 0103, 0123: discloses a burst activity for each topic of the set of topics is defined as a topic having more than a threshold amount of associated persons for a particular time period.); 
program instructions to determine one or more relevance scores corresponding to the user regarding the one or more topics (¶ 0115-0116: discloses a person-topic similarity score that indicates similarity of a respective person to a respective topic.); 
program instructions to display a temporal visualization of the message data (¶ 0112: discloses an interactive visualization is initially displayed for a default time period that is based on publication dates for documents associated with the subsets of persons and is selected to include all available documents.); 

responsive to identifying the user input interaction to initiate display of a spatial visualization (¶ 0114, 0124: discloses in response to receiving the user selection…in response to receiving the new request) , program instructions to display the spatial visualization of the one or more user interface elements corresponding to the one or more topics (¶ 0124: discloses display the interactive visualization for the new time period), wherein (i) at least one display property of the one or more user interface elements is based, at least in part, on the one or more popularity scores (¶ 0103, 0123: discloses topic nodes are colored based on maximum burst level for the selected time period.  The size of each color patch represents a percent of activity with respect to the topic’s total activity over time during that time period.) and the one or more relevance scores (¶ 0115-0116, 0124: discloses an updated person-topic similarity score that is specific to the new time period) and (ii) the respective location for display of the one or more user interface elements is based, at least in part, on a location of interaction for the user input interaction to initiate display of the spatial visualization. (¶ 0124: discloses receiving a new user selection to display the interactive visualization for a new time period…and moving a respective user interface element to a new position on the display and updating a respective visual representation based on the new position.)


With respect to claims 22 and 23, the combination of Chew and Chiu discloses the computer program product and the computer system, 
wherein program instruction to determine the one or more relevance scores corresponding to the user (¶ 0115-0116: Chiu discloses assigning similarity scores is performed by the server of the system) is based, at least in part, on one or more of the following: (i) one or more preferences of the user (¶ 0115-0116: Chiu discloses a person-topic similarity score…indicates similarity of a respective person to a respective topic.); (ii) a participation level of the one or more topics (¶ 0123: Chiu discloses a burst activity indication is a topic having more than a threshold amount of associated persons for a particular time period); and (iii) a collaboration score between the user and participants of the one or more topics. (¶ 0115-0116: Chiu discloses a person-person similarity score…indicates a respective person of the related persons to a different related person during the specified time period)

5.	Claims 13, 14, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Chiu in further view of Brunn (2019/0121907).

With respect to claims 13 and 20, the combination of Chew and Chiu does not explicitly disclose the computer program product and the computer system, further comprising:
However, Brunn which is pertinent in art to the combination of Chew and Chiu is related to grouping messages based on temporal and multi-feature similarity. (¶ 0004)

program instructions to display one or more messages of the message data corresponding to the topic. (¶ 0043: discloses such approval can come in the form of gestures to add a message burst to another cluster.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew and Chiu, to include program instructions to identify a user interaction with a topic of the one or more displayed topics and program instructions to display one or more messages of the message data corresponding to the topic, as disclosed by Brunn to achieve the claimed invention.  As disclosed in Brunn, the motivation for the combination would have been to allow a user to indicate that clustering of certain message bursts to be approved and the benefit of allowing the system to learn how much to weight different features. (¶ 0043)

With respect to claims 14 and 21, the combination of Chew and Chiu does not explicitly disclose the computer program product and the computer system, further comprising: 
However, Brunn discloses:
program instructions to identifying a user interaction with a topic of the one or more displayed topics (¶ 0043: discloses during use a user can reject a particular grouping); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew and Chiu, to include program instructions to identifying a user interaction with a topic of the one or more displayed topics and program instructions to remove one or more messages of the message data corresponding to the topic, as disclosed by Brunn to achieve the claimed invention.  As disclosed in Brunn, the motivation for the combination would have been to allow a user to indicate that clustering of certain message bursts to be inaccurate and the benefit of allowing the system to learn how much to weight different features. (¶ 0043)


Response to Arguments
6.	Applicant's arguments filed 21 July 2020 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 101
Regarding the 35 USC 101 rejection and in light of the 2019 PEG, the pending claims are deemed eligible per the claim amendments. Claim 15 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Claim 8 is directed to a manufacture (an article produced from raw or 

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 8, 13-15, and 20-23 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629